Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 9th, 2020 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated August 10th, 2020 have been withdrawn due to Applicant’s amendments.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
Claims 1, 9-13, 15, 21-25, 45 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 & 23 recite the broad recitation, “500 nm to 20 µm” and the claim also recites, “1 µm to 10 µm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-13, 15, 21-25, 45 and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. “Pyramidal surface textures for light trapping and antireflection in perovskite-on-silicon tandem solar cells” in view of Snaith et al. (WO 2014/045021 A1) in view of Yang et al. (US 2011/0277827 A1).

In view of Claim 1, Schneider et al. discloses a photovoltaic device comprising a photoactive region comprising a layer of perovskite material, wherein the perovskite material comprises a perovskite of formula (I): [A][B][X]3, wherein [A] comprises at least one monovalent cation, [B] comprises at least one divalent inorganic cation, and [X] comprises at least one halide ion (Figure 1, Top Cell & Page 4, Section 3, 2nd Paragraph) wherein the perovskite material is continuously and conformally disposed on a a) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18), wherein the perovskite material is disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than 50 nm, wherein the rough surface comprises a surface texture comprising one of pyramids and inverted pyramids (Section 4. Results – Lines 11-18), 
Schneider et al. does not disclose that the photovoltaic device utilizes a method using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface.
	Snaith et al. teaches a method that comprises using vapor deposition to deposit a substantially continuous solid layer comprising one or more initial precursor compounds of perovskite material (Page 62), wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic 
 Snaith et al. discloses that perovskite cells are already very well set to match with crystalline silicon (Page 43, Lines 10-12) and that there is a potential to produce optoelectronic devices with efficiencies in excess of 20% and that the remarkable aspect of this is that it doesn’t require a “quantum leap” in the currently presented technology, simply a little optimization and effective integration, wherein there are many distinct advantages of “piggybacking” on existing technologies such that the continuing drop in the cost of existing PV becomes advantageous and the market should be much more willing to adopt and “enhanced silicon technology” rather than an all new perovskite technology (Page 43, Lines 13-24) and that this form of deposition allows the evaporation rate of each component to be controlled, thus leading to a more controlled deposition (Page 61, Lines 6-7).  Snaith et al. teaches that vapor deposited perovskites are more uniform and flat surface with less holes (Page 90, Last paragraph) and that by appropriately controlling the deposition rate of the perovskite materials and the deposited thickness on a substrate can overcome the limits of solution type processes of finding a suitable solution to dissolve the chemicals (Page 92 – Conclusion).  Snaith et al. discloses that vapor deposition is conducted until a solid layer of perovskite has a desired thickness (Page 56, Lines 32-34) and that the 
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the method of Snaith et al. in Schneider et al. method for producing a photovoltaic device such that the method comprises using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface wherein the perovskite layer has a thickness from 50 nm to 1000 nm for the advantages of producing a photovoltaic device with higher efficiency.
In regards to the limitation that, the method utilizing vapor deposition results in a “substantially continuous conformal solid layer comprising one or more initial precursor compounds” and that “thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds to form a substantially continuous and conformal solid layer of the perovskite on the rough 3 is produced by vapour deposition of a layer of PbI2 followed by conversion of treatment with a solution of MAI results in a substantially continuous and conformal solid layer (Instant Specification – Page 39, Lines 27-34).
Snaith et al. discloses an identical method (Page 62), wherein the initial precursor is selected from PbI2 (Page 63, Lines 1-10) and the solution deposition use to treat the substantially continuous and conformal solid layer with one or more further precursor compounds is selected from MAI (Page 63, Lines 1-3).  Applicants attention is directed to MPEP 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”
Snaith et al. discloses the same method as recited, and therefore it will, inherently, perform the claimed process, namely allowing for “the one or more initial precursor compounds and the one or more further precursor compounds to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface”.  See MPEP 2112.01 I.

Schneider et al. teaches that the typical feature size of the pyramids and inverted pyramids are from 2 µm – 10 µm but does not explicitly teach that they have a height ranging from 500 nm to 20 µm.
Yang et al. discloses that pyramid nanostructures may generally be in the range of 150 to 1000 nm (Figure 12-14 & Paragraph 0082).  Yang et al. teaches that the design of nanostructures size and shape may be configured to optimize a solar cell, and that configuration of size and shape may be based on maximizing light trapping (Paragraph 0045) and that pyramid nanopatterned solar cells show a dramatic improvement in power conversion efficiency over conventional randomly textured solar cells 


	In view of Claim 9, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [X] comprises two different halide anions selected from the group consisting of fluoride, chloride, bromide, and iodide (Page 60, Line 6 & Pages 97-98 - Methods).

	In view of Claim 10, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [A] comprises one or more organic cations selected from the group consisting of methylammonium, formamidinium and ethyl ammonium (Page 60, Lines 11-15 & Pages 97-98 - Methods).

	In view of Claim 11, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [A] comprises one or more inorganic cations selected from the group consisting of Cs+ (Page 60, Lines 26-30).

	In view of Claim 12, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [B] comprises at least one divalent inorganic cation selected from the group consisting of Pb2+ and Sn2+ (Page 60, Lines 4-5).

	In view of Claim 13, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that one or more initial precursor compounds comprises one of the one or more divalent inorganic cations [B] and each of the one or more further precursor compounds comprises one of the one or more monovalent cations [A] (Page 60).

	In view of Claim 15, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [A] comprises one or more inorganic cations, and each of the one or more initial precursor compounds comprises one of the one or more monovalent inorganic cations [A] and each of the one or more further precursor compounds comprises one of the one or more divalent inorganic cations [B] (Page 60).

	In view of Claim 21, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Schneider et al. teaches that the photovoltaic device has a multi-junction structure comprising a first sub-cell disposed over a second sub-cell, the first sub-cell comprising the photoactive region comprising the perovskite material (Figure 1 & Page 4 – Cell Structure).

	In view of Claim 22, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 21.  Schneider et al. teaches that an adjacent surface of the second sub-cell has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm, and the rough surface on which the layer of perovskite material is disposed is a surface that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results – Lines 11-18).



	In view of Claim 24, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 22.  Schneider et al. teaches that the surface on which the solid layer of perovskite material is disposed is any one of: an adjacent surface of the second sub-cell; and an adjacent surface of a layer that is disposed between the solid layer of perovskite material and the second sub-cell and that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 25, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 24.  Schneider et al. teaches that the solid layer of perovskite material is separated from the second sub-cell by one or more layers that each substantially conform to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 45, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [A] comprises at least one organic cation selected from the group consisting of methylammonium, formamidinium, and ethyl ammonium and at least one inorganic cation selected from Pd2+ (Page 22, Lines 9-34 & Page 23, Lines 1-29).



In view of Claim 57, Schneider et al., Snaith et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the substantially continuous and conformal solid layer of the perovskite material is also compact (Summary of the invention).


Claims 1, 9-13, 15, 21-25, 45 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. “Pyramidal surface textures for light trapping and antireflection in perovskite-on-silicon tandem solar cells” in view of Snaith et al. (WO 2014/045021 A1) in view of Filipic et al. “CH3NH3PbI3 perovskite / silicon tandem solar cells: characterization based optical simulations” in view of Yang et al. (US 2011/0277827 A1).

In view of Claim 1, Schneider et al. discloses a photovoltaic device comprising a photoactive region comprising a layer of perovskite material, wherein the perovskite material comprises a perovskite of formula (I): [A][B][X]3, wherein [A] comprises at least one monovalent cation, [B] comprises at least one divalent inorganic cation, and [X] comprises at least one halide ion (Figure 1, Top Cell & Page 4, Section 3, 2nd Paragraph) wherein the perovskite material is continuously and conformally disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18), wherein the perovskite material is disposed on a surface that a) or root mean square roughness (Rrms) of greater than 50 nm, wherein the rough surface comprises a surface texture comprising one of pyramids and inverted pyramids (Section 4. Results – Lines 11-18), 
Schneider et al. does not disclose that the photovoltaic device utilizes a method using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface.
	Snaith et al. teaches a method that comprises using vapor deposition to deposit a substantially continuous solid layer comprising one or more initial precursor compounds of perovskite material (Page 62), wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound 
 Snaith et al. discloses that perovskite cells are already very well set to match with crystalline silicon (Page 43, Lines 10-12) and that there is a potential to produce optoelectronic devices with efficiencies in excess of 20% and that the remarkable aspect of this is that it doesn’t require a “quantum leap” in the currently presented technology, simply a little optimization and effective integration, wherein there are many distinct advantages of “piggybacking” on existing technologies such that the continuing drop in the cost of existing PV becomes advantageous and the market should be much more willing to adopt and “enhanced silicon technology” rather than an all new perovskite technology (Page 43, Lines 13-24) and that this form of deposition allows the evaporation rate of each component to be controlled, thus leading to a more controlled deposition (Page 61, Lines 6-7).  Snaith et al. teaches that vapor deposited perovskites are more uniform and flat surface with less holes (Page 90, Last paragraph) and that by appropriately controlling the deposition rate of the perovskite materials and the deposited thickness on a substrate can overcome the limits of solution type processes of finding a suitable solution to dissolve the chemicals (Page 92 – Conclusion).  Snaith et al. discloses that vapor deposition is conducted until a solid layer of perovskite has a desired thickness (Page 56, Lines 32-34) and that the 
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the method of Snaith et al. in Schneider et al. method for producing a photovoltaic device such that the method comprises using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface wherein the perovskite layer has a thickness from 50 nm to 1000 nm for the advantages of producing a photovoltaic device with higher efficiency.
In regards to the limitation that, the method utilizing vapor deposition results in a “substantially continuous conformal solid layer comprising one or more initial precursor compounds” and that “thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds to form a substantially continuous and conformal solid layer of the perovskite on the rough 3 is produced by vapour deposition of a layer of PbI2 followed by conversion of treatment with a solution of MAI results in a substantially continuous and conformal solid layer (Instant Specification – Page 39, Lines 27-34).
Snaith et al. discloses an identical method (Page 62), wherein the initial precursor is selected from PbI2 (Page 63, Lines 1-10) and the solution deposition use to treat the substantially continuous and conformal solid layer with one or more further precursor compounds is selected from MAI (Page 63, Lines 1-3).  Applicants attention is directed to MPEP 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”
Snaith et al. discloses the same method as recited, and therefore it will, inherently, perform the claimed process, namely allowing for “the one or more initial precursor compounds and the one or more further precursor compounds to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface”.  See MPEP 2112.01 I.

Modified Schneider et al. does not disclose that this perovskite layer thickness is utilized in a textured photovoltaic device.
Filipic et al. discloses that the thickness of perovskite materials used in textured photovoltaic devices is 350-1000 nm (Table 4, CH3NH-3PbI3 thickness – Textured).  Filipic et al. teaches that this study focused on layer thickness optimization with respect to the optical properties of tandem CH3NH3PbI3 perovskite / SHJ cells and that the constrained case (wherein the thickness is 421 nm) are in principle realizable with current state of the art processes (Section 5 – Conclusion).  Accordingly, it would have 3NH3PbI3 perovskite / SHJ cells.

Schneider et al. teaches that the typical feature size of the pyramids and inverted pyramids are from 2 µm – 10 µm but does not explicitly teach that they have a height ranging from 500 nm to 20 µm.
Yang et al. discloses that pyramid nanostructures may generally be in the range of 150 to 1000 nm (Figure 12-14 & Paragraph 0082).  Yang et al. teaches that the design of nanostructures size and shape may be configured to optimize a solar cell, and that configuration of size and shape may be based on maximizing light trapping (Paragraph 0045) and that pyramid nanopatterned solar cells show a dramatic improvement in power conversion efficiency over conventional randomly textured solar cells (Paragraph 0105) and that aspects provided herein may be applied to tandem solar cells and are applicable to c-Si solar cells (Paragraph 0106).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the pyramid nanostructures be in the range of 150 to 1000 nm as disclosed by Yang et al. as the dimensions for the pyramids and inverted pyramids of Schneider et al. for the advantage of having improved power conversion efficiency.


	In view of Claim 9, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [X] comprises two different halide anions selected from the group consisting of fluoride, chloride, bromide, and iodide (Page 60, Line 6 & Pages 97-98 - Methods).



	In view of Claim 11, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [A] comprises one or more inorganic cations selected from the group consisting of Cs+ (Page 60, Lines 26-30).

	In view of Claim 12, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [B] comprises at least one divalent inorganic cation selected from the group consisting of Pb2+ and Sn2+ (Page 60, Lines 4-5).

	In view of Claim 13, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that one or more initial precursor compounds comprises one of the one or more divalent inorganic cations [B] and each of the one or more further precursor compounds comprises one of the one or more monovalent cations [A] (Page 60).

	In view of Claim 15, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [A] comprises one or more inorganic cations, and each of the one or more initial precursor compounds comprises one of the one or more monovalent inorganic cations [A] and each of the one or more further precursor compounds comprises one of the one or more divalent inorganic cations [B] (Page 60).



	In view of Claim 22, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 21.  Schneider et al. teaches that an adjacent surface of the second sub-cell has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm, and the rough surface on which the layer of perovskite material is disposed is a surface that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results – Lines 11-18).

	In view of Claim 23, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 22. Schneider et al. teaches that the rough surface of the second sub-cell comprises a surface of or within the second sub-cell that is provided with a surface texture, and the surface texture comprises one of pyramids and inverted pyramids (Figure 1 & Section 4. Results).  Yang et al. was relied upon above to teach why it was obvious to have pyramid nanostructures in the range of 150 to 1000 nm (Figure 12-14 & Paragraph 0082).

	In view of Claim 24, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 22.  Schneider et al. teaches that the surface on which the solid layer of perovskite material is disposed is any one of: an adjacent surface of the second sub-cell; and an adjacent surface of a layer that is disposed between the solid layer of perovskite material and the 

	In view of Claim 25, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 24.  Schneider et al. teaches that the solid layer of perovskite material is separated from the second sub-cell by one or more layers that each substantially conform to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 45, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [A] comprises at least one organic cation selected from the group consisting of methylammonium, formamidinium, and ethyl ammonium and at least one inorganic cation selected from Pd2+ (Page 22, Lines 9-34 & Page 23, Lines 1-29).

In view of Claim 56, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the solution deposition results in a conformal coating on the first layer (Page 62), wherein the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X (Page 60, Lines 11-15 & Pages 97-98 - Methods).

In view of Claim 57, Schneider et al., Snaith et al., Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the substantially continuous and conformal solid layer of the perovskite material is also compact (Summary of the invention).


Claims 1, 9-13, 15, 21-25, 45 and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. “Pyramidal surface textures for light trapping and antireflection in perovskite-on-silicon tandem solar cells” in view of Snaith et al. (WO 2014/045021 A1) in view of Mishima et al.  (US 2018/0019360 A1).

In view of Claim 1, Schneider et al. discloses a photovoltaic device comprising a photoactive region comprising a layer of perovskite material, wherein the perovskite material comprises a perovskite of formula (I): [A][B][X]3, wherein [A] comprises at least one monovalent cation, [B] comprises at least one divalent inorganic cation, and [X] comprises at least one halide ion (Figure 1, Top Cell & Page 4, Section 3, 2nd Paragraph) wherein the perovskite material is continuously and conformally disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18), wherein the perovskite material is disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than 50 nm, wherein the rough surface comprises a surface texture comprising one of pyramids and inverted pyramids (Section 4. Results – Lines 11-18), 
Schneider et al. does not disclose that the photovoltaic device utilizes a method using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a 
	Snaith et al. teaches a method that comprises using vapor deposition to deposit a substantially continuous solid layer comprising one or more initial precursor compounds of perovskite material (Page 62), wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous solid layer of the perovskite material on a surface and wherein the perovskite layer has a thickness from 50 nm to 1000 nm (Page 63-64).
 Snaith et al. discloses that perovskite cells are already very well set to match with crystalline silicon (Page 43, Lines 10-12) and that there is a potential to produce optoelectronic devices with efficiencies in excess of 20% and that the remarkable aspect of this is that it doesn’t require a “quantum 
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the method of Snaith et al. in Schneider et al. method for producing a photovoltaic device such that the method comprises using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a 
In regards to the limitation that, the method utilizing vapor deposition results in a “substantially continuous conformal solid layer comprising one or more initial precursor compounds” and that “thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds to form a substantially continuous and conformal solid layer of the perovskite on the rough surface”, Applicant discloses that when a layer of MAPbI3 is produced by vapour deposition of a layer of PbI2 followed by conversion of treatment with a solution of MAI results in a substantially continuous and conformal solid layer (Instant Specification – Page 39, Lines 27-34).
Snaith et al. discloses an identical method (Page 62), wherein the initial precursor is selected from PbI2 (Page 63, Lines 1-10) and the solution deposition use to treat the substantially continuous and conformal solid layer with one or more further precursor compounds is selected from MAI (Page 63, Lines 1-3).  Applicants attention is directed to MPEP 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”


Schneider et al. teaches that the typical feature size of the pyramids and inverted pyramids are from 2 µm – 10 µm but does not explicitly teach that they have a height ranging from 500 nm to 20 µm.
Mishima et al. teaches that the height of a pyramid shaped surface should be 0.5 – 3 µm so that the reflectance of a surface of a substrate can be reduced to increase a short circuit current (Paragraph 0058-0059).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the height of the pyramids range from 0.5 – 3 µm as disclosed by Mishima et al. in modified Schneider et al. method for producing a photovoltaic device for the advantage of having the reflectance of a surface of a substrate reduced to increase a short circuit current.


	In view of Claim 9, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [X] comprises two different halide anions selected from the group consisting of fluoride, chloride, bromide, and iodide (Page 60, Line 6 & Pages 97-98 - Methods).

	In view of Claim 10, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [A] comprises one or more organic cations selected from the group consisting of methylammonium, formamidinium and ethyl ammonium (Page 60, Lines 11-15 & Pages 97-98 - Methods).

	In view of Claim 11, Schneider et al., Snaith et al. and Mishima et al. re relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [A] comprises one or more inorganic cations selected from the group consisting of Cs+ (Page 60, Lines 26-30).

	In view of Claim 12, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [B] comprises at least one divalent inorganic cation selected from the group consisting of Pb2+ and Sn2+ (Page 60, Lines 4-5).

	In view of Claim 13, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that one or more initial precursor compounds comprises one of the one or more divalent inorganic cations [B] and each of the one or more further precursor compounds comprises one of the one or more monovalent cations [A] (Page 60).

	In view of Claim 15, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [A] comprises one or more inorganic cations, and each of the one or more initial precursor compounds comprises one of the one or more monovalent inorganic cations [A] and each of the one or more further precursor compounds comprises one of the one or more divalent inorganic cations [B] (Page 60).

	In view of Claim 21, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Schneider et al. teaches that the photovoltaic device has a multi-junction structure comprising a first sub-cell disposed over a second sub-cell, the first sub-cell 

	In view of Claim 22, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 21.  Schneider et al. teaches that an adjacent surface of the second sub-cell has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm, and the rough surface on which the layer of perovskite material is disposed is a surface that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results – Lines 11-18).

	In view of Claim 23, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 22. Schneider et al. teaches that the rough surface of the second sub-cell comprises a surface of or within the second sub-cell that is provided with a surface texture, and the surface texture comprises one of pyramids and inverted pyramids (Figure 1 & Section 4. Results).  Yang et al. was relied upon above to teach why it was obvious to have pyramid nanostructures in the range of 150 to 1000 nm (Figure 12-14 & Paragraph 0082).

	In view of Claim 24, Schneider et al., Snaith et al. and Mishima et al. re relied upon for the reasons given above in addressing Claim 22.  Schneider et al. teaches that the surface on which the solid layer of perovskite material is disposed is any one of: an adjacent surface of the second sub-cell; and an adjacent surface of a layer that is disposed between the solid layer of perovskite material and the second sub-cell and that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).



	In view of Claim 45, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [A] comprises at least one organic cation selected from the group consisting of methylammonium, formamidinium, and ethyl ammonium and at least one inorganic cation selected from Pd2+ (Page 22, Lines 9-34 & Page 23, Lines 1-29).

In view of Claim 56, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the solution deposition results in a conformal coating on the first layer (Page 62), wherein the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X (Page 60, Lines 11-15 & Pages 97-98 - Methods).

In view of Claim 57, Schneider et al., Snaith et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the substantially continuous and conformal solid layer of the perovskite material is also compact (Summary of the invention).


Claims 1, 9-13, 15, 21-25, 45 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. “Pyramidal surface textures for light trapping and antireflection in perovskite-on-silicon tandem solar cells” in view of Snaith et al. (WO 2014/045021 A1) in view of Filipic et al. 3NH3PbI3 perovskite / silicon tandem solar cells: characterization based optical simulations” in view of Mishima et al.  (US 2018/0019360 A1).

In view of Claim 1, Schneider et al. discloses a photovoltaic device comprising a photoactive region comprising a layer of perovskite material, wherein the perovskite material comprises a perovskite of formula (I): [A][B][X]3, wherein [A] comprises at least one monovalent cation, [B] comprises at least one divalent inorganic cation, and [X] comprises at least one halide ion (Figure 1, Top Cell & Page 4, Section 3, 2nd Paragraph) wherein the perovskite material is continuously and conformally disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18), wherein the perovskite material is disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than 50 nm, wherein the rough surface comprises a surface texture comprising one of pyramids and inverted pyramids (Section 4. Results – Lines 11-18), 
Schneider et al. does not disclose that the photovoltaic device utilizes a method using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a 
	Snaith et al. teaches a method that comprises using vapor deposition to deposit a substantially continuous solid layer comprising one or more initial precursor compounds of perovskite material (Page 62), wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous solid layer of the perovskite material on a surface and wherein the perovskite layer has a thickness from 50 nm to 1000 nm (Page 63-64).
 Snaith et al. discloses that perovskite cells are already very well set to match with crystalline silicon (Page 43, Lines 10-12) and that there is a potential to produce optoelectronic devices with efficiencies in excess of 20% and that the remarkable aspect of this is that it doesn’t require a “quantum leap” in the currently presented technology, simply a little optimization and effective integration, wherein there are many distinct advantages of “piggybacking” on existing technologies such that the continuing drop in the cost of existing PV becomes advantageous and the market should be much more 
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the method of Snaith et al. in Schneider et al. method for producing a photovoltaic device such that the method comprises using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a 
In regards to the limitation that, the method utilizing vapor deposition results in a “substantially continuous conformal solid layer comprising one or more initial precursor compounds” and that “thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds to form a substantially continuous and conformal solid layer of the perovskite on the rough surface”, Applicant discloses that when a layer of MAPbI3 is produced by vapour deposition of a layer of PbI2 followed by conversion of treatment with a solution of MAI results in a substantially continuous and conformal solid layer (Instant Specification – Page 39, Lines 27-34).
Snaith et al. discloses an identical method (Page 62), wherein the initial precursor is selected from PbI2 (Page 63, Lines 1-10) and the solution deposition use to treat the substantially continuous and conformal solid layer with one or more further precursor compounds is selected from MAI (Page 63, Lines 1-3).  Applicants attention is directed to MPEP 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”
Snaith et al. discloses the same method as recited, and therefore it will, inherently, perform the claimed process, namely allowing for “the one or more initial precursor compounds and the one or more further precursor compounds to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface”.  See MPEP 2112.01 I.

Modified Schneider et al. does not disclose that this perovskite layer thickness is utilized in a textured photovoltaic device.
Filipic et al. discloses that the thickness of perovskite materials used in textured photovoltaic devices is 350-1000 nm (Table 4, CH3NH-3PbI3 thickness – Textured).  Filipic et al. teaches that this study focused on layer thickness optimization with respect to the optical properties of tandem CH3NH3PbI3 perovskite / SHJ cells and that the constrained case (wherein the thickness is 421 nm) are in principle realizable with current state of the art processes (Section 5 – Conclusion).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a perovskite material with a thickness ranging from 350 – 1000 nm as disclosed by Filipic et al. in modified Schneider et al. method for producing a photovoltaic device as this thickness is optimized with respect to the optical properties of tandem CH3NH3PbI3 perovskite / SHJ cells.

Schneider et al. teaches that the typical feature size of the pyramids and inverted pyramids are from 2 µm – 10 µm but does not explicitly teach that they have a height ranging from 500 nm to 20 µm.
Mishima et al. teaches that the height of a pyramid shaped surface should be 0.5 – 3 µm so that the reflectance of a surface of a substrate can be reduced to increase a short circuit current (Paragraph 0058-0059).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the height of the pyramids range from 0.5 – 3 µm as disclosed by Mishima et al. in modified Schneider et al. method for producing a photovoltaic device for the advantage of having the reflectance of a surface of a substrate reduced to increase a short circuit current.




	In view of Claim 10, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [A] comprises one or more organic cations selected from the group consisting of methylammonium, formamidinium and ethyl ammonium (Page 60, Lines 11-15 & Pages 97-98 - Methods).

	In view of Claim 11, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. discloses that [A] comprises one or more inorganic cations selected from the group consisting of Cs+ (Page 60, Lines 26-30).

	In view of Claim 12, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [B] comprises at least one divalent inorganic cation selected from the group consisting of Pb2+ and Sn2+ (Page 60, Lines 4-5).

	In view of Claim 13, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that one or more initial precursor compounds comprises one of the one or more divalent inorganic cations [B] and each of the one or more further precursor compounds comprises one of the one or more monovalent cations [A] (Page 60).



	In view of Claim 21, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Schneider et al. teaches that the photovoltaic device has a multi-junction structure comprising a first sub-cell disposed over a second sub-cell, the first sub-cell comprising the photoactive region comprising the perovskite material (Figure 1 & Page 4 – Cell Structure).

	In view of Claim 22, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 21.  Schneider et al. teaches that an adjacent surface of the second sub-cell has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm, and the rough surface on which the layer of perovskite material is disposed is a surface that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results – Lines 11-18).

	In view of Claim 23, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 22. Schneider et al. teaches that the rough surface of the second sub-cell comprises a surface of or within the second sub-cell that is provided with a surface texture, and the surface texture comprises one of pyramids and inverted pyramids (Figure 1 & Section 4. Results).  Yang et al. was relied upon above to teach why it was obvious to have pyramid nanostructures in the range of 150 to 1000 nm (Figure 12-14 & Paragraph 0082).

	In view of Claim 24, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 22.  Schneider et al. teaches that the surface on which the solid layer of perovskite material is disposed is any one of: an adjacent surface of the second sub-cell; and an adjacent surface of a layer that is disposed between the solid layer of perovskite material and the second sub-cell and that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 25, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. re relied upon for the reasons given above in addressing Claim 24.  Schneider et al. teaches that the solid layer of perovskite material is separated from the second sub-cell by one or more layers that each substantially conform to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 45, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that [A] comprises at least one organic cation selected from the group consisting of methylammonium, formamidinium, and ethyl ammonium and at least one inorganic cation selected from Pd2+ (Page 22, Lines 9-34 & Page 23, Lines 1-29).

In view of Claim 56, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the solution deposition results in a conformal coating on the first layer (Page 62), wherein the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X (Page 60, Lines 11-15 & Pages 97-98 - Methods).

In view of Claim 57, Schneider et al., Snaith et al., Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the substantially continuous and conformal solid layer of the perovskite material is also compact (Summary of the invention).




Claims 1, 9-10, 12-13, 15, 21-25, 45, and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. “Pyramidal surface textures for light trapping and antireflection in perovskite-on-silicon tandem solar cells” in view of Jones et al. (US 10,157,710 B2) in view of Yang et al. (US 2011/0277827 A1).

In view of Claim 1, Schneider et al. discloses a photovoltaic device comprising a photoactive region comprising a layer of perovskite material, wherein the perovskite material comprises a perovskite of formula (I): [A][B][X]3, wherein [A] comprises at least one monovalent cation, [B] comprises at least one divalent inorganic cation, and [X] comprises at least one halide ion (Figure 1, Top Cell & Page 4, Section 3, 2nd Paragraph) wherein the perovskite material is continuously and conformally disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18), wherein the perovskite material is disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18).

Jones et al. teaches methods of producing photovoltaic devices utilizing vapor deposition (Column 3, Lines 59-63) to deposit a substantially continuous and conformal solid layer (Column 16, Lines 57-67 & Column 17, Lines 1-10 – the intermediate compound MX2) comprising one or more initial precursor compounds of perovskite material on a rough surface (Column 16, Lines 15-29); and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds (Column 5, Lines 42-67 & Column 6, Lines 1-24) wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of:

(ii) a compound comprising a monovalent cation A and a halide anion X (Column 27, Lines 4-8) 
With the proviso that: when the one or more initial precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprise a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X (Column 4, Lines 60-67 & Column 27, Lines 4-8).
Jones et al. discloses thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds (Column 2, Lines 59-66) to form a substantially continuous and conformal solid layer of perovskite on a rough surface (Column 16, Lines 57-67) and that in order to provide highly efficient photovoltaic devices the perovskite layer preferably has a thickness from 300 to 600 nm in order to absorb most of the sun light across the visible spectrum (Column 22, Lines 11-27).
	Jones et al. teaches that multijunction cells can also be produced using the process of the present invention such as top-cell junctions with common semiconductors used by those knowledgeable in the art, for instance monocrystalline silicon or polycrystalline silicon (Column 12, Lines 10-36 - Column 20, Lines 60-67 - Column 21, Lines 1-5) and that the perovskite layer can be deposited on any suitable layer from a photoactive device (Column 23, Lines 2-13).  Jones et al. discloses that the spatial and scalar uniformity of optoelectronic devices are improved in an economic manner and can also provide improved energy conversion capabilities (Column 2, Lines 24-42). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the methods of Jones et al. to produce the photovoltaic of Schneider et al. 
In regards to the limitation that the perovskite layer has a thickness from 500 nm to 1000 nm, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Jones et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.


Yang et al. discloses that pyramid nanostructures may generally be in the range of 150 to 1000 nm (Figure 12-14 & Paragraph 0082).  Yang et al. teaches that the design of nanostructures size and shape may be configured to optimize a solar cell, and that configuration of size and shape may be based on maximizing light trapping (Paragraph 0045) and that pyramid nanopatterned solar cells show a dramatic improvement in power conversion efficiency over conventional randomly textured solar cells (Paragraph 0105) and that aspects provided herein may be applied to tandem solar cells and are applicable to c-Si solar cells (Paragraph 0106).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the pyramid nanostructures be in the range of 150 to 1000 nm as disclosed by Yang et al. as the dimensions for the pyramids and inverted pyramids of Schneider et al. for the advantage of having improved power conversion efficiency.


In view of Claim 9, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [X] can comprise two different halide anions selected from the group consisting of fluoride, chloride, bromide and iodide (Column 9, Lines 41-49)

	In view of Claim 10, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] can comprise one or more cations selected from the group consisting of CH3NH3 and HC(NH2)2 (Column 9, Lines 23-25).

	In view of Claim 12, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [B] comprises Pb2+ (Column 9, Lines 41-49)

	In view of Claim 13, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that each of the one or more initial precursor compounds comprises one of the one or more divalent inorganic cations [B] and each of the one or more further precursor compounds comprises one of the one or more divalent inorganic cations [B] and each of the one or more further precursor compounds comprises one of the one or more monovalent cations [A] (Column 4, Lines 60-67 & Column 27, Lines 4-8).

	In view of Claim 15, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] comprises one or more inorganic cations, and each of the one or more initial precursor compounds comprises one of the one or more monovalent inorganic cations [A] and each of the one or more further precursor compounds comprises one of the one or more divalent inorganic cations [B] (Column 4, Lines 60-67 & Column 27, Lines 4-8).

	In view of Claim 21, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Schneider et al. teaches that the photovoltaic device has a multi-junction structure comprising a first sub-cell disposed over a second sub-cell, the first sub-cell comprising the photoactive region comprising the perovskite material (Figure 1 & Page 4 – Cell Structure).

	In view of Claim 22, Schneider et al., Jones et al. and Yang et al.  are relied upon for the reasons given above in addressing Claim 21.  Schneider et al. teaches that an adjacent surface of the second sub-cell has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 

	In view of Claim 23, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 22. Schneider et al. teaches that the rough surface of the second sub-cell comprises a surface of or within the second sub-cell that is provided with a surface texture, and the surface texture comprises one of pyramids and inverted pyramids (Figure 1 & Section 4. Results).

	In view of Claim 24, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 22.  Schneider et al. teaches that the surface on which the solid layer of perovskite material is disposed is any one of: an adjacent surface of the second sub-cell; and an adjacent surface of a layer that is disposed between the solid layer of perovskite material and the second sub-cell and that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 25, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 24.  Schneider et al. teaches that the solid layer of perovskite material is separated from the second sub-cell by one or more layers that each substantially conform to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 45, Schneider et al., Jones et al. and Yang et al.  are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] can comprise one or more cations selected from the group consisting of CH3NH3 and HC(NH2)2 (Column 9, Lines 23-25).



	In view of Claim 57, Schneider et al., Jones et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that the substantially continuous and conformal solid layer (Column 16, Lines 57-67 & Column 17, Lines 1-10) of the perovskite material is also compact (Figure 1-2 – it can be used in devices that utilized compact solid perovskites).






Claims 1, 9-10, 12-13, 15, 21-25, 45, and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. “Pyramidal surface textures for light trapping and antireflection in perovskite-on-silicon tandem solar cells” in view of Jones et al. (US 10,157,710 B2) in view of Filipic et al. “CH3NH3PbI3 perovskite / silicon tandem solar cells: characterization based optical simulations” in view of Yang et al. (US 2011/0277827 A1).

In view of Claim 1, Schneider et al. discloses a photovoltaic device comprising a photoactive region comprising a layer of perovskite material, wherein the perovskite material comprises a perovskite 3, wherein [A] comprises at least one monovalent cation, [B] comprises at least one divalent inorganic cation, and [X] comprises at least one halide ion (Figure 1, Top Cell & Page 4, Section 3, 2nd Paragraph) wherein the perovskite material is continuously and conformally disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18), wherein the perovskite material is disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18).
Schneider et al. does not disclose that the photovoltaic device utilizes a method using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface.
Jones et al. teaches methods of producing photovoltaic devices utilizing vapor deposition (Column 3, Lines 59-63) to deposit a substantially continuous and conformal solid layer (Column 16, 2) comprising one or more initial precursor compounds of perovskite material on a rough surface (Column 16, Lines 15-29); and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds (Column 5, Lines 42-67 & Column 6, Lines 1-24) wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of:
(i) a compound comprising a divalent inorganic cation B (Column 6, Lines 45-50) and a halide anion X (Column 4, Lines 60-67) and
(ii) a compound comprising a monovalent cation A and a halide anion X (Column 27, Lines 4-8) 
With the proviso that: when the one or more initial precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprise a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X (Column 4, Lines 60-67 & Column 27, Lines 4-8).
Jones et al. discloses thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds (Column 2, Lines 59-66) to form a substantially continuous and conformal solid layer of perovskite on a rough surface (Column 16, Lines 57-67) and that in order to provide highly efficient photovoltaic devices the perovskite layer preferably has a thickness from 300 to 600 nm in order to absorb most of the sun light across the visible spectrum (Column 22, Lines 11-27).
	Jones et al. teaches that multijunction cells can also be produced using the process of the present invention such as top-cell junctions with common semiconductors used by those knowledgeable in the art, for instance monocrystalline silicon or polycrystalline silicon (Column 12, Lines 10-36 - Column 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the methods of Jones et al. to produce the photovoltaic of Schneider et al. such that the photovoltaic device is produced by a method using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous and conformal solid layer of the perovskite material with a thickness from 300 to 600 nm on the rough surface for the advantages of having a photovoltaic device with improved energy conversion capabilities.


Modified Schneider et al. does not disclose that this perovskite layer thickness is utilized in a textured photovoltaic device.
Filipic et al. discloses that the thickness of perovskite materials used in textured photovoltaic devices is 350-1000 nm (Table 4, CH3NH-3PbI3 thickness – Textured).  Filipic et al. teaches that this study focused on layer thickness optimization with respect to the optical properties of tandem CH3NH3PbI3 perovskite / SHJ cells and that the constrained case (wherein the thickness is 421 nm) are in principle realizable with current state of the art processes (Section 5 – Conclusion).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a perovskite material with a thickness ranging from 350 – 1000 nm as disclosed by Filipic et al. in modified Schneider et al. method for producing a photovoltaic device as this thickness is optimized with respect to the optical properties of tandem CH3NH3PbI3 perovskite / SHJ cells.

Schneider et al. teaches that the typical feature size of the pyramids and inverted pyramids are from 2 µm – 10 µm but does not explicitly teach that they have a height ranging from 500 nm to 20 µm.
Yang et al. discloses that pyramid nanostructures may generally be in the range of 150 to 1000 nm (Figure 12-14 & Paragraph 0082).  Yang et al. teaches that the design of nanostructures size and shape may be configured to optimize a solar cell, and that configuration of size and shape may be based 


In view of Claim 9, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [X] can comprise two different halide anions selected from the group consisting of fluoride, chloride, bromide and iodide (Column 9, Lines 41-49)

	In view of Claim 10, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] can comprise one or more cations selected from the group consisting of CH3NH3 and HC(NH2)2 (Column 9, Lines 23-25).

	In view of Claim 12, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [B] comprises Pb2+ (Column 9, Lines 41-49)

	In view of Claim 13, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that each of the one or more 

	In view of Claim 15, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] comprises one or more inorganic cations, and each of the one or more initial precursor compounds comprises one of the one or more monovalent inorganic cations [A] and each of the one or more further precursor compounds comprises one of the one or more divalent inorganic cations [B] (Column 4, Lines 60-67 & Column 27, Lines 4-8).

	In view of Claim 21, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Schneider et al. teaches that the photovoltaic device has a multi-junction structure comprising a first sub-cell disposed over a second sub-cell, the first sub-cell comprising the photoactive region comprising the perovskite material (Figure 1 & Page 4 – Cell Structure).

	In view of Claim 22, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 21.  Schneider et al. teaches that an adjacent surface of the second sub-cell has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm, and the rough surface on which the layer of perovskite material is disposed is a surface that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results – Lines 11-18).



	In view of Claim 24, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 22.  Schneider et al. teaches that the surface on which the solid layer of perovskite material is disposed is any one of: an adjacent surface of the second sub-cell; and an adjacent surface of a layer that is disposed between the solid layer of perovskite material and the second sub-cell and that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 25, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 24.  Schneider et al. teaches that the solid layer of perovskite material is separated from the second sub-cell by one or more layers that each substantially conform to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 45, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] can comprise one or more cations selected from the group consisting of CH3NH3 and HC(NH2)2 (Column 9, Lines 23-25).

	In view of Claim 56, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that the solution deposition 

	In view of Claim 57, Schneider et al., Jones et al., and Filipic et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that the substantially continuous and conformal solid layer (Column 16, Lines 57-67 & Column 17, Lines 1-10) of the perovskite material is also compact (Figure 1-2 – it can be used in devices that utilized compact solid perovskites).


Claims 1, 9-10, 12-13, 15, 21-25, 45, and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. “Pyramidal surface textures for light trapping and antireflection in perovskite-on-silicon tandem solar cells” in view of Jones et al. (US 10,157,710 B2) in view of Mishima et al. (US 2018/0019360 A1).

In view of Claim 1, Schneider et al. discloses a photovoltaic device comprising a photoactive region comprising a layer of perovskite material, wherein the perovskite material comprises a perovskite of formula (I): [A][B][X]3, wherein [A] comprises at least one monovalent cation, [B] comprises at least one divalent inorganic cation, and [X] comprises at least one halide ion (Figure 1, Top Cell & Page 4, Section 3, 2nd Paragraph) wherein the perovskite material is continuously and conformally disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18), wherein the perovskite material is disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18).

Jones et al. teaches methods of producing photovoltaic devices utilizing vapor deposition (Column 3, Lines 59-63) to deposit a substantially continuous and conformal solid layer (Column 16, Lines 57-67 & Column 17, Lines 1-10 – the intermediate compound MX2) comprising one or more initial precursor compounds of perovskite material on a rough surface (Column 16, Lines 15-29); and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds (Column 5, Lines 42-67 & Column 6, Lines 1-24) wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of:

(ii) a compound comprising a monovalent cation A and a halide anion X (Column 27, Lines 4-8) 
With the proviso that: when the one or more initial precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprise a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X (Column 4, Lines 60-67 & Column 27, Lines 4-8).
Jones et al. discloses thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds (Column 2, Lines 59-66) to form a substantially continuous and conformal solid layer of perovskite on a rough surface (Column 16, Lines 57-67) and that in order to provide highly efficient photovoltaic devices the perovskite layer preferably has a thickness from 300 to 600 nm in order to absorb most of the sun light across the visible spectrum (Column 22, Lines 11-27).
	Jones et al. teaches that multijunction cells can also be produced using the process of the present invention such as top-cell junctions with common semiconductors used by those knowledgeable in the art, for instance monocrystalline silicon or polycrystalline silicon (Column 12, Lines 10-36 - Column 20, Lines 60-67 - Column 21, Lines 1-5) and that the perovskite layer can be deposited on any suitable layer from a photoactive device (Column 23, Lines 2-13).  Jones et al. discloses that the spatial and scalar uniformity of optoelectronic devices are improved in an economic manner and can also provide improved energy conversion capabilities (Column 2, Lines 24-42). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the methods of Jones et al. to produce the photovoltaic of Schneider et al. 
In regards to the limitation that the perovskite layer has a thickness from 500 nm to 1000 nm, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Jones et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.


Mishima et al. teaches that the height of a pyramid shaped surface should be 0.5 – 3 µm so that the reflectance of a surface of a substrate can be reduced to increase a short circuit current (Paragraph 0058-0059).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the height of the pyramids range from 0.5 – 3 µm as disclosed by Mishima et al. in modified Schneider et al. method for producing a photovoltaic device for the advantage of having the reflectance of a surface of a substrate reduced to increase a short circuit current.


In view of Claim 9, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [X] can comprise two different halide anions selected from the group consisting of fluoride, chloride, bromide and iodide (Column 9, Lines 41-49)

	In view of Claim 10, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] can comprise one or more cations selected from the group consisting of CH3NH3 and HC(NH2)2 (Column 9, Lines 23-25).

	In view of Claim 12, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [B] comprises Pb2+ (Column 9, Lines 41-49)



	In view of Claim 15, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] comprises one or more inorganic cations, and each of the one or more initial precursor compounds comprises one of the one or more monovalent inorganic cations [A] and each of the one or more further precursor compounds comprises one of the one or more divalent inorganic cations [B] (Column 4, Lines 60-67 & Column 27, Lines 4-8).

	In view of Claim 21, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Schneider et al. teaches that the photovoltaic device has a multi-junction structure comprising a first sub-cell disposed over a second sub-cell, the first sub-cell comprising the photoactive region comprising the perovskite material (Figure 1 & Page 4 – Cell Structure).

	In view of Claim 22, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 21.  Schneider et al. teaches that an adjacent surface of the second sub-cell has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or 

	In view of Claim 23, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 22. Schneider et al. teaches that the rough surface of the second sub-cell comprises a surface of or within the second sub-cell that is provided with a surface texture, and the surface texture comprises one of pyramids and inverted pyramids (Figure 1 & Section 4. Results).

	In view of Claim 24, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 22.  Schneider et al. teaches that the surface on which the solid layer of perovskite material is disposed is any one of: an adjacent surface of the second sub-cell; and an adjacent surface of a layer that is disposed between the solid layer of perovskite material and the second sub-cell and that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 25, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 24.  Schneider et al. teaches that the solid layer of perovskite material is separated from the second sub-cell by one or more layers that each substantially conform to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 45, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] can comprise one or more cations selected from the group consisting of CH3NH3 and HC(NH2)2 (Column 9, Lines 23-25).

	In view of Claim 56, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that the solution deposition results in a conformal coating on a first layer (Column 16, Lines 57-67 & Column 17, Lines 1-10), wherein the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X (Column 9, Lines 23-25).

	In view of Claim 57, Schneider et al., Jones et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that the substantially continuous and conformal solid layer (Column 16, Lines 57-67 & Column 17, Lines 1-10) of the perovskite material is also compact (Figure 1-2 – it can be used in devices that utilized compact solid perovskites).


Claims 1, 9-10, 12-13, 15, 21-25, 45, and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. “Pyramidal surface textures for light trapping and antireflection in perovskite-on-silicon tandem solar cells” in view of Jones et al. (US 10,157,710 B2) in view of Filipic et al. “CH3NH3PbI3 perovskite / silicon tandem solar cells: characterization based optical simulations” in view of Mishima et al. (US 2018/0019360 A1).

In view of Claim 1, Schneider et al. discloses a photovoltaic device comprising a photoactive region comprising a layer of perovskite material, wherein the perovskite material comprises a perovskite of formula (I): [A][B][X]3, wherein [A] comprises at least one monovalent cation, [B] comprises at least one divalent inorganic cation, and [X] comprises at least one halide ion (Figure 1, Top Cell & Page 4, Section 3, 2nd Paragraph) wherein the perovskite material is continuously and conformally disposed on a a) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18), wherein the perovskite material is disposed on a surface that has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm (Section 4. Results – Lines 11-18).
Schneider et al. does not disclose that the photovoltaic device utilizes a method using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface.
Jones et al. teaches methods of producing photovoltaic devices utilizing vapor deposition (Column 3, Lines 59-63) to deposit a substantially continuous and conformal solid layer (Column 16, Lines 57-67 & Column 17, Lines 1-10 – the intermediate compound MX2) comprising one or more initial precursor compounds of perovskite material on a rough surface (Column 16, Lines 15-29); and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer 
(i) a compound comprising a divalent inorganic cation B (Column 6, Lines 45-50) and a halide anion X (Column 4, Lines 60-67) and
(ii) a compound comprising a monovalent cation A and a halide anion X (Column 27, Lines 4-8) 
With the proviso that: when the one or more initial precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprise a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X (Column 4, Lines 60-67 & Column 27, Lines 4-8).
Jones et al. discloses thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds (Column 2, Lines 59-66) to form a substantially continuous and conformal solid layer of perovskite on a rough surface (Column 16, Lines 57-67) and that in order to provide highly efficient photovoltaic devices the perovskite layer preferably has a thickness from 300 to 600 nm in order to absorb most of the sun light across the visible spectrum (Column 22, Lines 11-27).
	Jones et al. teaches that multijunction cells can also be produced using the process of the present invention such as top-cell junctions with common semiconductors used by those knowledgeable in the art, for instance monocrystalline silicon or polycrystalline silicon (Column 12, Lines 10-36 - Column 20, Lines 60-67 - Column 21, Lines 1-5) and that the perovskite layer can be deposited on any suitable layer from a photoactive device (Column 23, Lines 2-13).  Jones et al. discloses that the spatial and scalar 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the methods of Jones et al. to produce the photovoltaic of Schneider et al. such that the photovoltaic device is produced by a method using vapor deposition to deposit a substantially continuous and conformal solid layer comprising one or more initial precursor compounds of the perovskite material on the rough surface, and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds, wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of: a compound comprising a divalent inorganic cation B and a halide anion X, and a compound comprising a monovalent cation A and a halide anion X, with the proviso that when the one or more initial precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a divalent inorganic cation B and a halide anion X, whereby reacting the one or more initial precursor compounds and the one or more further precursors compound to form a substantially continuous and conformal solid layer of the perovskite material with a thickness from 300 to 600 nm on the rough surface for the advantages of having a photovoltaic device with improved energy conversion capabilities.
In regards to the limitation that the perovskite layer has a thickness from 500 nm to 1000 nm, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would 

Modified Schneider et al. does not disclose that this perovskite layer thickness is utilized in a textured photovoltaic device.
Filipic et al. discloses that the thickness of perovskite materials used in textured photovoltaic devices is 350-1000 nm (Table 4, CH3NH-3PbI3 thickness – Textured).  Filipic et al. teaches that this study focused on layer thickness optimization with respect to the optical properties of tandem CH3NH3PbI3 perovskite / SHJ cells and that the constrained case (wherein the thickness is 421 nm) are in principle realizable with current state of the art processes (Section 5 – Conclusion).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a perovskite material with a thickness ranging from 350 – 1000 nm as disclosed by Filipic et al. in modified Schneider et al. method for producing a photovoltaic device as this thickness is optimized with respect to the optical properties of tandem CH3NH3PbI3 perovskite / SHJ cells.

Schneider et al. teaches that the typical feature size of the pyramids and inverted pyramids are from 2 µm – 10 µm but does not explicitly teach that they have a height ranging from 500 nm to 20 µm.
Mishima et al. teaches that the height of a pyramid shaped surface should be 0.5 – 3 µm so that the reflectance of a surface of a substrate can be reduced to increase a short circuit current (Paragraph 0058-0059).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the height of the pyramids range from 0.5 – 3 µm as disclosed by Mishima et al. in modified Schneider et al. method for producing a photovoltaic device for the advantage of having the reflectance of a surface of a substrate reduced to increase a short circuit current.


In view of Claim 9, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [X] can comprise two different halide anions selected from the group consisting of fluoride, chloride, bromide and iodide (Column 9, Lines 41-49)

	In view of Claim 10, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] can comprise one or more cations selected from the group consisting of CH3NH3 and HC(NH2)2 (Column 9, Lines 23-25).

	In view of Claim 12, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [B] comprises Pb2+ (Column 9, Lines 41-49)

	In view of Claim 13, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that each of the one or more initial precursor compounds comprises one of the one or more divalent inorganic cations [B] and each of the one or more further precursor compounds comprises one of the one or more divalent inorganic cations [B] and each of the one or more further precursor compounds comprises one of the one or more monovalent cations [A] (Column 4, Lines 60-67 & Column 27, Lines 4-8).

	In view of Claim 15, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] comprises one or 

	In view of Claim 21, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Schneider et al. teaches that the photovoltaic device has a multi-junction structure comprising a first sub-cell disposed over a second sub-cell, the first sub-cell comprising the photoactive region comprising the perovskite material (Figure 1 & Page 4 – Cell Structure).

	In view of Claim 22, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 21.  Schneider et al. teaches that an adjacent surface of the second sub-cell has a roughness average (Ra) or root mean square roughness (Rrms) of greater than or equal to 50 nm, and the rough surface on which the layer of perovskite material is disposed is a surface that conforms to the rough surface of the second sub-cell (Figure 1 & Section 4. Results – Lines 11-18).

	In view of Claim 23, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 22. Schneider et al. teaches that the rough surface of the second sub-cell comprises a surface of or within the second sub-cell that is provided with a surface texture, and the surface texture comprises one of pyramids and inverted pyramids (Figure 1 & Section 4. Results).



	In view of Claim 25, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 24.  Schneider et al. teaches that the solid layer of perovskite material is separated from the second sub-cell by one or more layers that each substantially conform to the rough surface of the second sub-cell (Figure 1 & Section 4. Results).

	In view of Claim 45, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that [A] can comprise one or more cations selected from the group consisting of CH3NH3 and HC(NH2)2 (Column 9, Lines 23-25).

	In view of Claim 56, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that the solution deposition results in a conformal coating on a first layer (Column 16, Lines 57-67 & Column 17, Lines 1-10), wherein the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X (Column 9, Lines 23-25).

	In view of Claim 57, Schneider et al., Jones et al., and Filipic et al. and Mishima et al. are relied upon for the reasons given above in addressing Claim 1.  Jones et al. teaches that the substantially .



Response to Arguments
Applicant reiterates that Schneider is a theoretical paper that does not provide any guidance on how to form Schneider’s cell. The Examiner respectfully disagrees and points out to Applicant that Schneider et al. proposes a tandem cell geometry as illustrated in Fig. 1 in which the thin-film top cell is deposited conformally onto a pyramidally-textured c-Si cell that incorporates an intermediate Bragg reflector between the cells (Page 3, Lines 6-8) and discloses that using a simple tandem cell efficiency model they have efficiencies as high as 35% may be achievable with an optimal high-bandgap perovskite top cell, and while the concept has been demonstrated for a specific tandem cell combination, it is applicable to any thin-film on Si tandem cell provided a high quality top cell can be fabricated conformally on the textured bottom cell, wherein this has been demonstrated for a-SI cells and is well suited to evaporated perovskite cells (Page 9, Lines 7-11 – reference 5).  Accordingly, this argument is unpersuasive.

Applicant reiterates that the methods disclosed in Snaith were not expected to provide conformal coverage on the textured surfaces.  The Examiner respectfully disagrees and points out to Applicant that in regards to the limitation that, the method utilizing vapor deposition results in a “substantially continuous conformal solid layer comprising one or more initial precursor compounds” and that “thereby reacting the one or more initial precursor compounds and the one or more further 3 is produced by vapour deposition of a layer of PbI2 followed by conversion of treatment with a solution of MAI results in a substantially continuous and conformal solid layer (Instant Specification – Page 39, Lines 27-34).
Snaith et al. discloses an identical method (Page 62), wherein the initial precursor is selected from PbI2 (Page 63, Lines 1-10) and the solution deposition use to treat the substantially continuous and conformal solid layer with one or more further precursor compounds is selected from MAI (Page 63, Lines 1-3).  Applicants attention is directed to MPEP 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”
Snaith et al. discloses the same method as recited, and therefore it will, inherently, perform the claimed process, namely allowing for “the one or more initial precursor compounds and the one or more further precursor compounds to form a substantially continuous and conformal solid layer of the perovskite material on the rough surface”.  See MPEP 2112.01 I.  
Snaith et al. discloses that perovskite cells are already very well set to match with crystalline silicon (Page 43, Lines 10-12) and that there is a potential to produce optoelectronic devices with efficiencies in excess of 20% and that the remarkable aspect of this is that it doesn’t require a “quantum leap” in the currently presented technology, simply a little optimization and effective integration, wherein there are many distinct advantages of “piggybacking” on existing technologies such that the continuing drop in the cost of existing PV becomes advantageous and the market should be much more willing to adopt and “enhanced silicon technology” rather than an all new perovskite technology (Page why it is obvious to use this method in conjunction with the tandem geometry proposed by Schneider.

Applicant argues that nowhere does Schneider does not provide any motivation to use thickness films outside of the “typical thickness” for any of his proposed cells.  The Examiner respectfully points out to Applicant that this is a 103 obvious rejection and Schneider was never relied upon to disclose why it was obvious to arrive at Applicant’s claimed thickness.  Accordingly, this argument is unpersuasive. 

Applicant argues that Filipic does not disclose a perovskite layer with a thickness from 500 nm to 1000 nm.  Filipic et al. discloses that the thickness of perovskite materials used in textured photovoltaic devices is 350-1000 nm (Table 4, CH3NH-3PbI3 thickness – Textured).  Accordingly, this argument is unpersuasive.

Applicant argues that Jones is does not disclose the method of depositing a perovskite layer because Jones discloses a three-step process while Applicant discloses a two-step deposition process. In 
Second, Jones et al. teaches methods of producing photovoltaic devices utilizing vapor deposition (Column 3, Lines 59-63) to deposit a substantially continuous and conformal solid layer (Column 16, Lines 57-67 & Column 17, Lines 1-10 – the intermediate compound MX2) comprising one or more initial precursor compounds of perovskite material on a rough surface (Column 16, Lines 15-29); and subsequently, using solution deposition to treat the substantially continuous and conformal solid layer with one or more further precursor compounds (Column 5, Lines 42-67 & Column 6, Lines 1-24) wherein the one or more initial precursor compounds and the one or more further precursor compounds are selected from the group consisting of:
(i) a compound comprising a divalent inorganic cation B (Column 6, Lines 45-50) and a halide anion X (Column 4, Lines 60-67) and
(ii) a compound comprising a monovalent cation A and a halide anion X (Column 27, Lines 4-8) 
With the proviso that: when the one or more initial precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X, then the one or more further precursor compounds comprises a compound comprising a monovalent cation A and a halide anion X, and when the one or more initial precursor compounds comprise a compound comprising a monovalent cation A and a halide anion X, then the one or more further precursor compounds comprise a compound comprising a divalent inorganic cation B and a halide anion X (Column 4, Lines 60-67 & Column 27, Lines 4-8).
Jones et al. discloses thereby reacting the one or more initial precursor compounds and the one or more further precursor compounds (Column 2, Lines 59-66) to form a substantially continuous and conformal solid layer of perovskite on a rough surface (Column 16, Lines 57-67) and that in order to provide highly efficient photovoltaic devices the perovskite layer preferably has a thickness from 300 to 


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726